


Exhibit 10.29

 

[g128322mmi001.jpg]

 

June 30, 2010

 

VIA ELECTRONIC DELIVERY

 

NRFC WA Holdings, LLC

NRFC WA Holdings II, LLC

NRFC WA Holdings VII, LLC

NRFC WA Holdings X, LLC

NRFC WA Holdings XII, LLC

Northstar Realty Finance Corp.

Northstar Realty Finance L.P.

NRF-Reindeer Ltd.

NRFC Sub-Reit Corp.

NRFC Luxembourg Holdings I S.à r.l.

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York  10022

 

Re:                               First Amended and Restated Credit Agreement,
dated as of October 28, 2009 (the “Credit Agreement”), among NRFC WA Holdings,
LLC, a Delaware limited liability company, as a Borrower, NRFC WA Holdings II,
LLC, a Delaware limited liability company, NRFC WA Holdings VII, LLC, a Delaware
limited liability company, as a Borrower, NRFC WA Holdings X, LLC, a Delaware
limited liability company, as a Borrower, NRFC WA Holdings XII, LLC, a Delaware
limited liability company, as a Borrower,  Northstar Realty Finance Corp., a
Maryland corporation (together with its successors and permitted assigns,
“Northstar”), as a Guarantor, Northstar Realty Finance L.P., a Delaware limited
partnership, as a Guarantor, NRFC Sub-REIT Corp., a Maryland corporation, as the
Pledgor, Wells Fargo Bank, National Association (as successor-by-merger to
Wachovia Bank, National Association), a national banking association (together
with its successors and assigns, “Wells Fargo”), as lender (in such capacity,
together with its successors and assigns, the “Lender”), and Wells Fargo, a
national banking association, as administrative agent for the Lender (in such
capacity, together with its successors and assigns, the “Administrative
Agent”).  Capitalized terms used and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement.

 

To Whom It May Concern:

 

Notwithstanding anything set forth in the Credit Documents to the contrary,
subject to the terms of this letter (this “Letter”), the Lender will agree to
accept the amount of TWO HUNDRED EIGHT MILLION DOLLARS ($208,000,000.00) in
immediately available funds (the “Discounted Amount”) in full satisfaction of
the obligations, indebtedness and liabilities of Northstar and its Affiliates
and Subsidiaries to the Lender and the Administrative Agent under the Loans, the
Credit Agreement, the Notes and any of the other Credit Documents (other than
any indemnification and other obligations under the Credit Documents which by
their terms survive payment of the foregoing obligations) (the “Credit Agreement
Released Obligations”) provided, that on or before June 30, 2010 (such date, the
“Discounted Payment Date”), the conditions precedent set forth herein are
satisfied.  Notwithstanding anything set forth in the Repurchase Documents (as
defined in the Reindeer Facility) to the contrary, subject to the terms of this
Letter, Wells Fargo Bank, N.A., London Branch (as successor-by-merger to
Wachovia Bank, N.A., London Branch) (“Wells Fargo London”) will agree to accept
(a) a present absolute assignment of all of

 

--------------------------------------------------------------------------------


 

the Seller’s right, title and interest in and to forty percent (40%) of all
principal payments made, distributed or remitted in respect of or in connection
with the Note, any collateral for the Note, including the Participation Pledge,
the Participation and/or the Future Interests (as each such term is defined in
the Reindeer Termination), free and clear of all liens, claims or encumbrances
of any kind and (b) a principal guaranty from Northstar and Northstar Realty
Finance L.P. (the “Principal Guaranty”), guaranteeing payment of the Reindeer
Interest,  in full satisfaction of the obligations, indebtedness and liabilities
of Northstar and its Affiliates and Subsidiaries to Wells Fargo London under the
Reindeer Facility (other than any indemnification and other obligations under
the Reindeer Facility which by their terms survive payment of the foregoing
obligations and, for the avoidance of doubt, the Seller’s obligations created
under the Reindeer Termination (defined below)) (the “Reindeer Released
Obligations” and, together with the Credit Agreement Released Obligations, the
“Released Obligations”), provided, that on or before the Discounted Payoff Date,
the conditions precedent set forth herein are satisfied.  As further
consideration for the release by Wells Fargo of the Released Obligations (such
release hereinafter referred to as the “Transaction”), Wells Fargo will agree to
accept a warrant issued by Northstar to Wells Fargo and its successors and
assigns, with a ten-year term and strike price of $7.60, in form and substance
satisfactory to Wells Fargo (the “New Warrant”) (which New Warrant, for the
avoidance of doubt, is in addition to the Warrant Agreements previously granted
by Northstar to Wells Fargo).

 

Notwithstanding the foregoing, Wells Fargo and Northstar have agreed that the
“Aggregate Net Profit” (as defined in the New Warrant) of Wells Fargo in
connection with the Reindeer Interest and the New Warrant is limited to
$45,000,000, as such limitation is more particularly set forth in the New
Warrant and the Reindeer Termination.

 

Wells Fargo’s obligation to enter into the Transaction is subject to the
satisfaction of the following on or before the Discounted Payoff Date:

 

(a)           Wells Fargo has received the Discounted Amount  in immediately
available funds;

 

(b)           the Borrowers, the Guarantors, the Pledgor, the Administrative
Agent and the Lender shall have executed and delivered a termination and release
agreement with respect to the Credit Agreement and the other Credit Documents,
in form and substance satisfactory to Wells Fargo (the “Termination”);

 

(c)           NRF-Reindeer Ltd., NRFC Sub-Reit Corp., Northstar Realty Finance
Corp., NRFC Luxembourg Holdings I S.à r.l. and Wells Fargo London shall have
executed and delivered a termination, release and assignment agreement with
respect to the Reindeer Facility, in form and substance satisfactory to Wells
Fargo (the “Reindeer Termination”);

 

(d)           all conditions precedent set forth in the Termination and the
Reindeer Termination (including the execution and delivery of the Principal
Guaranty and the payment direction described in the Reindeer Termination) shall
have been satisfied;

 

(e)           Northstar shall have executed and delivered the New Warrant;

 

(f)            the Borrowers, the Guarantors, the Pledgor, NRF-Reindeer Ltd. and
NRFC Luxembourg Holdings I S.à r.l. shall deliver to Wells Fargo and Wells Fargo
London an opinion letter in form and substance satisfactory to Wells Fargo and
Wells Fargo London in their discretion regarding this Letter, the New Warrant,
the Termination and the Reindeer Release; and

 

2

--------------------------------------------------------------------------------


 

(g)           the Borrowers, the Guarantors, the Pledgor, NRF-Reindeer Ltd. and
NRFC Luxembourg Holdings I S.à r.l. shall deliver to Wells Fargo and Wells Fargo
London such other opinions, documents, agreements and/or certifications as Wells
Fargo and Wells Fargo London may reasonably require.

 

For the avoidance of doubt, in the event that any of the conditions set forth
above are not satisfied on or before the Discounted Payment Date, none of the
parties shall have any obligation to complete the Transaction or to otherwise
accept the Discounted Amount.  For the avoidance of doubt, until the conditions
precedent set forth in the previous paragraph are satisfied, Wells Fargo and
Wells Fargo London shall have the right to exercise any or all of its rights and
remedies under the Credit Documents, the Reindeer Facility and Requirements of
Law.

 

The Transaction shall be evidenced by such documentation deemed necessary or
prudent by the parties hereto; provided, that in no event shall Wells Fargo or
Wells Fargo London deliver any legal opinions or make any representations or
warranties.

 

Wells Fargo, or an Affiliate of Wells Fargo, as soon as reasonably practicable
following the Discounted Payment Date, shall use its commercially reasonable
efforts to provide a new repurchase facility (such facility, the “New
Facility”), in an amount not to exceed 200,000,000, to NorthStar and/or its
Subsidiaries and Affiliates for the purchase and sale of certain
mortgage-related assets, provided that the closing of the New Facility shall be
subject to (a) the negotiation, execution and delivery of definitive
documentation satisfactory to Wells Fargo in its discretion, (b) any and all
information submitted to Wells Fargo by Northstar or any of its Subsidiaries and
Affiliates being true, accurate, complete and not misleading in any material
respect, (c) the results of Wells Fargo’s business, financial, legal, tax,
environmental and accounting due diligence relating to the New Facility (as
defined below), Northstar and its Subsidiaries and Affiliates being satisfactory
to Wells Fargo in its discretion, (d) in the judgment of Wells Fargo, there not
having been any material adverse change or material disruption after the date of
this Letter in the financial, banking or real estate or capital markets
generally, and (e) approval of Wells Fargo’s internal credit committee and other
necessary approvals.

 

Each of the Borrowers, the Guarantors, the Pledgor, NRF-Reindeer Ltd. and NRFC
Luxembourg Holdings I S.à r.l. represents and warrants, as of the date of this
Letter, as follows:

 

(a)           it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization and each
jurisdiction where it conducts business;

 

(b)           the execution, delivery and performance by it of this Letter is
within its corporate, company or partnership powers, has been duly authorized
and does not contravene (i) its Authority Documents or its applicable
resolutions, (ii) any Requirement of Law or (iii) any Contractual
Obligation, Indebtedness or Guarantee Obligation;

 

(c)           no consent, license, permit, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority or other
Person is required in connection with the  execution, delivery, performance,
validity or enforceability by or against it of this Letter;

 

(d)           this Letter has been duly executed and delivered by it;

 

(e)           this Letter, as well as each of the Credit Documents as modified
by this Letter, constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity;

 

3

--------------------------------------------------------------------------------


 

(f)            the Credit Documents continue to create a valid security interest
in, and Lien upon, the Collateral, in favor of the Administrative Agent, which
security interests and Liens are perfected in accordance with the terms of the
Credit Documents and prior to all Liens subject to Permitted Liens;

 

(g)           after giving effect to this Letter, no Default or Event of Default
exists or will exist;

 

(h)           each of the Credit Documents is in full force and effect and
neither the Borrowers, the Guarantors, the Pledgor, NRF-Reindeer Ltd. nor NRFC
Luxembourg Holdings I S.à r.l. have any defense, offset, counterclaim,
abatement, right of rescission or other claims, actions, causes of action,
demands or damages of any kind or nature, in all cases whether legal or
equitable, available to a Borrower, a Guarantor, the Pledgor, NRF-Reindeer Ltd.,
NRFC Luxembourg Holdings I S.à r.l. or any other Person with respect to (i) this
Letter, the Credit Agreement, the Credit Documents, the Reindeer Facility or any
other instrument, document and/or agreement described herein or therein,
(ii) the obligation of the Borrower to repay the Released Obligations and other
amounts due under the Credit Documents and the Reindeer Facility or (iii) the
Administrative Agent, the Lender or the Administrative Agent’s or the Lender’s
respective officers, employees, representatives, agents, counsel or directors
arising out of or from or in any way related to or in connection with the Credit
Agreement, the Credit Documents or the Reindeer Facility, including, without
limitation, any action by such Persons, or failure of such Persons to act, under
the Credit Agreement, the other Credit Documents or the Reindeer Facility on or
prior to the date hereof; and

 

(i)            it has dealt with no broker or consultant in connection with this
Transaction and no broker or consultant fees are payable in connection herewith
to any Person.

 

All reasonable costs and expenses of Wells Fargo and Wells Fargo London in
connection with this Letter shall be payable by the Borrowers, the Guarantors,
the Pledgor, NRF-Reindeer Ltd. and NRFC Luxembourg Holdings I S.à r.l. on or
before the Discounted Payment Date.  Each of the Borrowers, the Guarantors, the
Pledgor, NRF-Reindeer Ltd. and NRFC Luxembourg Holdings I S.à r.l. shall be
responsible for all of its costs and expenses incurred in connection with the
Transaction.  Each of the Borrowers, the Guarantors, the Pledgor, NRF-Reindeer
Ltd. and NRFC Luxembourg Holdings I S.à r.l. shall also be responsible for all
other reasonable fees, costs and expenses incurred by Wells Fargo in connection
with the Transaction and the New Facility, whether such amounts are incurred
prior to or after the Lender’s receipt of the Discounted Amount and regardless
of whether the New Facility is consummated.

 

In consideration of the Lender’s willingness to accept the Discounted Amount,
each of the Borrowers, the Guarantors, the Pledgor, NRF-Reindeer Ltd. and NRFC
Luxembourg Holdings I S.à r.l. hereby waives, releases and discharges the
Administrative Agent, the Lender and the Administrative Agent’s and the Lender’s
successors, assigns, affiliates, officers, employees, representatives, agents,
counsel and directors from any and all actions, causes of action, claims,
demands, damages, liabilities, controversies, duties, covenants,
responsibilities, obligations, costs, losses and /or expenses of whatever kind
or nature, in law or in equity, now known or unknown, suspected or unsuspected,
whether existing now or hereafter, arising out of, from or in any way relating
to or in connection with, directly or indirectly, the Credit Agreement,  the
Credit Documents, the Collateral, the Reindeer Facility or the Transaction,
including, but not limited to, any action or failure to act under the Credit
Agreement, the other Credit Documents, the Reindeer Facility or the Transaction,
on or prior to the date hereof.

 

Neither Northstar nor any of its Affiliates shall disclose this Letter or the
contents of this Letter, either directly or indirectly, orally or in writing,
without the prior written consent of Wells Fargo, except to

 

4

--------------------------------------------------------------------------------


 

Northstar’s officers, directors, agents and legal counsel working on the
Transaction or as required by Requirements of Law.  Notwithstanding anything to
the contrary contained herein, Northstar and its Affiliates shall be entitled to
disclose any and all terms of this Letter (including the public filing thereof)
if Northstar or any of its Affiliates, in its sole discretion, deems it
necessary or appropriate under the rules or regulations of the Securities and
Exchange Commission and/or the New York Stock Exchange.

 

This Letter may not be amended nor any provision hereof waived or modified
except in writing by the parties hereto.

 

This Letter shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

This Letter may be executed in any number of counterparts, and by Wells Fargo,
Wells Fargo London, the Borrowers, the Guarantors, the Pledgor, NRF-Reindeer
Ltd. and NRFC Luxembourg Holdings I S.à r.l. on separate counterparts, each of
which, when so executed and delivered, shall be an original, but all of which
taken together shall constitute one and the same document.  Delivery of an
executed counterpart of this Letter by telecopier shall be effective as delivery
of a manually executed counterpart thereof.

 

This Letter represents the final agreement of the parties hereto and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties.  There are no unwritten or oral agreements between the
parties.

 

If the Borrowers, the Guarantors, the Pledgor, NRF-Reindeer Ltd. and NRFC
Luxembourg Holdings I S.à r.l. agree to the terms and conditions described in
this Letter, please sign below and return to Wells Fargo and Wells Fargo
London.  We look forward to working with you on this transaction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ H. Lee Goins III

 

Name:

H. Lee Goins III

 

Title:

Director

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A., LONDON BRANCH, as Purchaser

 

 

 

 

 

 

 

By:

/s/ H. Lee Goins III

 

Name:

H. Lee Goins III

 

Title:

Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

NRFC WA HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President &

 

 

Chief Investment Officer

 

 

 

 

 

 

 

NRFC WA HOLDINGS II, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President &

 

 

Chief Investment Officer

 

 

 

 

 

 

 

NRFC WA HOLDINGS VII, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President &

 

 

Chief Investment Officer

 

 

 

 

 

 

 

NRFC WA HOLDINGS X, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President &

 

 

Chief Investment Officer

 

 

 

 

 

 

 

NRFC WA HOLDINGS XII, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President &

 

 

Chief Investment Officer

 

 

S-2

--------------------------------------------------------------------------------


 

NORTHSTAR REALTY FINANCE CORP.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President &

 

 

Chief Investment Officer

 

 

 

 

 

 

 

NORTHSTAR REALTY FINANCE L.P.,

 

a Delaware limited partnership

 

 

 

 

 

 

 

By:

/s Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President &

 

 

Chief Investment Officer

 

 

 

 

NRFC SUB-REIT CORP.,

 

a Maryland corporation

 

 

 

 

 

 

By:

/s Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President &

 

 

Chief Investment Officer

 

 

 

 

NRF-REINDEER LTD.

 

 

 

 

 

 

 

By:

/s Daniel R. Gilbert

 

Name:

Daniel R. Gilbert

 

Title:

Executive Vice President &

 

 

Chief Investment Officer

 

 

 

 

NRFC LUXEMBOURG HOLDINGS I S.À R.L.

 

 

 

 

By:

NRFC Sub-REIT Corp.,

 

 

as Category A Manager

 

 

 

 

 

By:

/s Daniel R. Gilbert

 

 

Name:

Daniel R. Gilbert

 

 

Title:

Executive Vice President &

 

 

 

Chief Investment Officer

 

 

 

 

By:

/s/ Mr. Alain Peigneux

 

 

Mr. Alain Peigneux,

 

 

as Category B Manager

 

 

S-3

--------------------------------------------------------------------------------

 
